___________

                                     No. 96-1489
                                     ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          *   Appeal from the United States
      v.                                  *   District Court for the
                                          *   District of Nebraska.
Paul K. Golter,                           *
                                          *         [UNPUBLISHED]
              Appellant.                  *


                                     ___________

                       Submitted: August 6, 1996

                           Filed: October 21, 1996
                                   ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


              After Paul K. Golter pleaded guilty to conspiring to distribute
and   possess   with   intent   to   distribute    cocaine,   the   district   court1
sentenced him to 15 months imprisonment and, as a special condition of
supervised release, prohibited him from using alcohol.              Golter moved to
modify this condition, such that he be required to refrain only from
excessive alcohol use.      The district court denied the motion, noting a
social services organization's evaluation of Golter which predicted he
would return to his past cocaine use if he consumed alcohol.                   Golter
appeals.   We have reviewed the record and the parties' briefs, and we
cannot conclude the district court abused its discretion in denying
Golter's motion.    Cf. United States v. Prendergast, 979 F.2d 1289, 1292-93




      1
      The Honorable Warren K. Urbom, United States District Judge
for the District of Nebraska.
(8th Cir. 1992) (reviewing for abuse of discretion district court's
original imposition of a special condition of supervised release).


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-